UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7967


WILLIAM JOHN IRBY,

                                              Plaintiff - Appellant,

          versus

ALAN   WALLACE,   D.E.A.  Officer;  J.   P.
LOWDERMILK, Tactical Officer; W. P. GRAVES,
Vice Narcotics Agent,

                                           Defendants - Appellees,
          and

WALTER C. HOLTON, JR., U.S. Attorney,

                                                           Defendant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:00-cv-00540)


Submitted: June 15, 2007                      Decided:   June 20, 2007


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William John Irby, Appellant Pro Se. Gill Paul Beck, OFFICE OF THE
UNITED STATES ATTORNEY, Greensboro, North Carolina; Richard
Thompson Wright, Joseph P. Gram, HILL, EVANS, DUNCAN, JORDAN &
DAVIS, PLLC, Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           William John Irby appeals the district court’s order

denying   relief   on    his   civil    action,   which     alleged    that   Drug

Enforcement Administration Officer Wallace and two state police

officers unlawfully seized personal property from Irby’s residence

and a storage facility subsequent to his arrest on drug charges.

The   district   court    referred     this    case   to   a    magistrate    judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).               The magistrate judge

recommended that relief be denied and advised Irby that failure to

file timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Irby failed to file specific objections to

the magistrate judge’s recommendation.

           The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.                   Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).         Although Irby filed a general, two-sentence

objection to the magistrate judge’s recommendation, we find that he

waived appellate review by failing to file any specific objections

after receiving proper notice.          See Page v. Lee, 337 F.3d 411, 416

n.3 (4th Cir. 2003).       Accordingly, we affirm the judgment of the

district court.

                                       - 2 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                         AFFIRMED




                              - 3 -